In re Louisiana State Univ. Bd./Sup.; Agricultural & Mechanical Col.; Louisiana State Univ. Dental Sh.; — Defendant(s); applying for writ of certiorari and/or review; Parish of Orleans, Civil District Court, Div. “A”, No. 96-5853; to the Court of Appeal, Fourth Circuit, No. 96CA-2091.
Granted. Judgment of the court of appeal is reversed. Judgment of the trial court sustaining the exception of prescription and dismissing plaintiffs claims is reinstated.
CALOGERO, C.J., and LEMMON, J., would grant and docket.
KIMBALL, J., not on panel.